Title: From George Washington to Philip Turner, 24 February 1780
From: Washington, George
To: Turner, Philip


          
            Sir
            Hd Qrs Morristown 24 Feby 1780
          
          I have to acknowlege your letter of the 3d instant with its inclosure.
          It would give me much satisfaction to find so necessary a department as the medical on ⟨the⟩ most unexceptionable footing.

But as [I] do not undertake to judge in cases of this nature I would imagine that Congress will adopt such changes as may appear best calculated to this end, and to reconcile any want of harmony which may have crept into the present system. I am Sir &c.
        